John A. Fogleman, Justice, concurring. I concur because I do not think Ark. Stat. Ann. § 70-802 (Supp. 1973) applied to this transaction. In this respect I agree with the circuit judge and disagree with the majority. This franchise was not a new one, in my opinion. I do not understand how the majority concluded that it is, except by saying so. At the very most, there was a question of fact, resolved against appellees by the circuit judge “sitting as a jury.” The result of the court’s holding is that only a change in terms of an existing franchise made by rewriting the agreement would make it a new one. This intention certainly does not appear from the statute. I would not consider the constitutional question, because, in my view, the judgment should be affirmed on the basis of the circuit judge’s holding. This would render consideration of the constitutional question improper.